Citation Nr: 0827033	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  96-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from January 1976 to January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for COPD, PTSD, and a 
psychiatric disorder other than PTSD.  The Board remanded the 
claims for additional development in July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Although the Board regrets the further delay, additional 
development is needed prior to disposition of the claims.

Private medical records remain outstanding.  In March 2005, 
the AMC requested the veteran's reauthorization of the 
release of private medical records from the Oregon State 
Hospital.  In December 2005, the veteran authorized the 
release of those records.  It does not appear, however, the 
records were requested following the receipt of the veteran's 
authorization.  Accordingly, on remand, a request for those 
records must be made.  As the veteran's authorization for the 
release of those records has expired, it should be explained 
to the veteran that his reauthorization of the release of 
these records is necessary before the records may be 
obtained.

The veteran seeks service connection for PTSD based upon 
stressful experiences during his service in the United States 
Coast Guard.  His reported stressors include numerous 
incidents in which he feared for his life, including being 
one of four men left aboard the USCGC Mallow during a typhoon 
off the coast of Hilo, Hawaii, in March 1977.  His primary 
stressor, however, involves the death of a friend and fellow 
serviceman, Randy Clegg.  The veteran described having to 
fish Randy Clegg out of a river after he drowned, and the 
emotional havoc that incident has caused in his life.  His 
claim for service connection for PTSD has been denied because 
his reported stressors have not been verified.  

The AMC contacted the Ninth Coast Guard District, requesting 
verification of the death of Randy Clegg, and the 
circumstances surrounding his death.  In a November 2005 
response, the Ninth Coast Guard District stated that any 
documents regarding the veteran's service, and any accident 
involving Randy Clegg, would not be kept by the Ninth Coast 
Guard District FOIA Officer.  In accordance with the Coast 
Guard Information and Lifecycle Management Manual, COMDTINST 
M5212.12A § II-5-30, formal boards of investigation 
(including casualty investigations) are transferred to the 
National Archive and Records Administration (NARA), 20 years 
after the final action is taken.  No follow up request was 
made to NARA, requesting information surrounding the alleged 
death of Randy Clegg.

In June 2008, the veteran submitted a copy of a letter he 
received from the Ninth Coast Guard District FOIA Officer in 
February 2008, in which the FOIA Officer also explains to the 
veteran that investigational records regarding the death of 
Randy Clegg would have been retired to NARA.  Significantly, 
however, the FOIA Officer included in his response to the 
veteran a copy of a photograph that was received by the 
officer in response to his office's request to the search for 
records.  The photo depicted a plaque that honors Petty 
Officer Clegg's service and sacrifice.  (The plaque notes 
that on December 7, 1979, Clegg slipped off of a snow and ice 
covered pier and drowned in the St. Mary's River).  The 
plaque was noted to hang in the Clegg conference room at 
Sector Sault Sainte Marie.  The officer expressed his 
condolences for the loss of the veteran's shipmate. 

As NARA has not yet been contacted by VA for details 
surrounding the death of Randy Clegg, and there is strong 
evidentiary information indicating that the incident as 
described by the veteran occurred, the Board finds that an 
additional attempt to verify that stressor must be made.  
Similarly, as the March 1977 typhoon off the coast of Hilo, 
Hawaii, and the abandonment of the USCGC Mallow by all men 
but four during this storm may be verifiable, an additional 
attempt to verify that stressor should also be made.

With regard to the veteran's claims of entitlement to service 
connection for COPD, and a psychiatric disorder other than 
PTSD, on remand in July 2003, the Board requested that the 
veteran be scheduled for pulmonary and psychiatric 
examinations to determine the existence and etiology of the 
veteran's pulmonary and psychiatric disabilities.  In July 
2005, it was determined that the veteran was not available 
for examination, as a result of his confinement in the Oregon 
State Hospital.  At that time, it was noted that the veteran 
would be hospitalized for another six months.  No additional 
attempt to schedule VA examinations was made after the 
conclusion of six months, and it is unclear whether the 
veteran remains hospitalized.  As the veteran stated in July 
2005 that he would be hospitalized for another six months, 
and six months have passed since that time, the Board finds 
that an additional attempt to schedule the veteran for 
pulmonary and psychiatric examinations should be made.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records dated since 
October 2000 from the Oregon State 
Hospital.  Explain to the veteran that 
his prior authorization for the release 
of those records has expired, and that 
he will need to reauthorize the release 
of those records in order for VA to 
obtain them.  All attempts to secure 
those records must be documented in the 
claims folder.

2.  Forward the veteran's statements 
regarding the March 1977 typhoon off 
the coast of Hilo, Hawaii, and the 
abandonment of the USCGC Mallow by all 
men but four during the storm, as well 
as any other relevant evidence, to 
JSRRC, and request that JSRRC attempt 
to verify the alleged stressor.  If 
JSRRC is not able to provide the ship's 
log of the USCGC Mallow for the period 
of January 1977 to June 1977, an 
attempt to obtain the ship's log should 
also be made from the Naval Historical 
Center Ships History Branch, the Ninth 
Coast Guard District, and from any 
other appropriate federal agency.  

3.  Contact NARA for the details 
surrounding the December 7, 1979, death 
of Randy Clegg, a member of the USCG 
Group Sault Sainte Marie. 

4.  After the above development has 
been completed, make arrangements, if 
possible (depending upon the veteran's 
confinement to the Oregon State 
Hospital) with the appropriate VA 
medical facility for the veteran to be 
afforded a pulmonary examination to 
determine the existence and etiology of 
the veteran's pulmonary disability.  If 
the veteran is not available for an 
examination, forward the claims file 
for review by an examiner for the 
purpose of obtaining an opinion without 
the examination of the veteran.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with rendering the 
requested opinion.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.    Please 
provide the examiner with the following 
instructions:  A complete rationale 
must be given for any opinion 
expressed.  The pulmonary examiner is 
requested to provide an opinion on the 
following questions:

Based upon a review of the medical 
evidence, is it at least as likely 
as not (50 percent probability or 
greater) that any identified 
pulmonary/respiratory disability, to 
include COPD, is etiologically 
related to any incident of the 
veteran's military service, to 
include any documented in-service 
injury?  If any current respiratory 
or pulmonary disability clearly and 
unmistakably pre-existed the 
veteran's entry to military service, 
is it at least as likely as not that 
this disability was permanently 
aggravated by the events of his 
military service beyond the natural 
progress of the disease?

5.  After the above development has 
been completed, make arrangements, if 
possible (depending upon the veteran's 
confinement to the Oregon State 
Hospital) with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the existence and etiology of 
any psychiatric disabilities.  If the 
veteran is not available for an 
examination, forward the claims file 
for review by an examiner for the 
purpose of obtaining an opinion without 
the examination of the veteran.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with rendering the 
requested opinion.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  A 
complete rationale must be given for 
any opinion expressed.  The psychiatric 
examiner should provide answers to the 
following questions:

Based upon a review of the medical 
evidence, is it at least as likely 
as not (50 percent probability or 
greater) that any identified 
psychiatric disability, to include 
PTSD and a bipolar disorder, is 
etiologically related to any 
incident of the veteran's military 
service, to include any documented 
in-service injury?  Only use 
corroborated stressors (such as the 
death of Randy Clegg, if verified) 
in determining whether the veteran 
currently has PTSD or any other 
psychiatric disorder as a result of 
any incident during military 
service).  If any current 
psychiatric disability clearly and 
unmistakably pre-existed the 
veteran's entry to military service, 
is it at least as likely as not that 
disability was permanently 
aggravated beyond the natural 
progress of the disease by the 
events of his military service?

6.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

